DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 18 and 20-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cima et al (US 2009/0149833) in view of Zaffaroni (US 3,948,254).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor et seq.
Regarding claim 11, 20 and 23, Cima discloses an intravesical drug delivery device for controlled drug delivery comprising: a drug reservoir component (at least 12) which comprises an elastic tube (¶67, ¶71) having at least one lumen bounded by a sidewall (¶67); a retention frame (at least 14) coupled to the drug reservoir component (fig 1); and a first drug formulation contained within the at least one lumen (¶67), wherein the device reservoir component is deformable between a low-profile deployment shape (fig 2, ¶59) and a coiled retention shape (fig 1, ¶59), and wherein the retention frame comprises one or more loops or curls when the device reservoir component is in the coiled retention shape (fig 1) and biases the device reservoir component to return from the low-profile deployment shape to the coiled retention shape (fig 1, ¶61).  
While Cima substantially discloses the invention as claimed, it does not disclose a porous sidewall having an open-cell structure, a closed-cell structure, or a combination thereof.
Zaffaroni discloses a device which releases a drug at a controlled rate for a prolonged period (as Cima discloses is desirable) in which the wall 11 is made of a microporous material (Col.5 ll 3-5), the pores being varied to effectively control the rate of release of the drug (Col.8 ll 48-61).

Regarding claim 12, wherein the drug formulation is in a solid or semi-solid form and configured to become solubilized in vivo for release through the porous sidewall (¶159).
Regarding claim 18, further comprising a second drug formulation (¶79).  
Regarding claim 21, wherein the porous sidewall comprises at least one passageway, wherein the passageway is an aperture formed completely through the porous sidewall by drilling, punching, or molding (¶84, ¶87, ¶88).  
Regarding claim 22, while Cima discloses coatings (¶90), it does not disclose the porous sidewall is coated to form a closed-cell structure. However, Zaffaroni discloses modifying the cell structure to achieve different release rates (see claim 11 above). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Cima such that the sidewall is coated to form a closed-cell structure as taught by both Cima and Zaffaroni to allow for greater control over the drug delivery profile of the device.
Regarding claim 24, further comprising a retention frame lumen (interior of 104) in which the retention frame is disposed (fig 10D).  
Regarding claim 25, Cima discloses an intravesical drug delivery device for controlled drug delivery comprising: a device body (at least 12) comprising a drug 
While Cima substantially discloses the invention as claimed, it does not disclose a porous sidewall having an open-cell structure, a closed-cell structure, or a combination thereof.
Zaffaroni discloses a device which releases a drug at a controlled rate for a prolonged period (as Cima discloses is desirable) in which the wall 11 is made of a microporous material (Col.5 ll 3-5), the pores being varied to effectively control the rate of release of the drug (Col.8 ll 48-61).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Cima such that the sidewall is a porous sidewall having an open-cell structure, a closed-cell structure, or a combination thereof as taught by Zaffaroni as further means of controlling the release of the drug(s) from the device.
Regarding claim 26, wherein the device body further comprises a retention frame lumen (interior of 104) in which the retention frame is disposed (fig 10D), wherein the drug reservoir lumen and the retention frame lumen are parallel to one another over the 
Regarding claim 27, wherein the first drug formulation is in a tablet or gel form (¶67, ¶97).  
Regarding claim 28, Cima discloses an intravesical drug delivery device for controlled drug delivery comprising: a device body comprising a drug reservoir component (at least 12) which comprises an elastic tube (¶67, ¶71) having a drug reservoir lumen bounded by a sidewall (¶67); a retention frame (at least 14) coupled to the drug reservoir component (fig 1); and a solid form drug formulation (¶67, ¶159) contained within the drug reservoir lumen, wherein: the intravesical drug delivery device is deformable between a low-profile deployment shape (fig 2) and a coiled retention shape (fig 1), and the retention frame comprises one or more windings, coils, loops or spirals so that the retention frame functions as a spring to bias the intravesical drug delivery device to return from the low-profile deployment shape to the coiled retention shape (figs 1 and 2).  
Regarding claim 29, wherein the device body further comprising a retention frame lumen (interior of 104) in which the retention frame is disposed (fig 10D), wherein the drug reservoir lumen and the retention frame lumen are parallel to one another over the full length of the device body, in both the deployment shape and the coiled retention shape (¶124).   
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cima et al (US 2009/0149833) in view of Zaffaroni (US 3,948,254) and Urquhart et al (US 4,681,583).
Regarding claim 17, while Cima substantially discloses the invention as claimed, it does not disclose the first drug formulation is in the form of a plurality of drug tablets aligned in a row.  
Urquhart discloses a device which also works as an osmotic pump and which comprises a plurality of solid drug tablets within a singular body in a row (figs 1a and 1b; Col.8 ll 15-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cima such that the first drug formulation is in the form of a plurality of drug tablets aligned in a row as taught by Urquhart to allow for additional control over the customization of delivery from the device.  
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Cima et al (US 2009/0149833) in view of Zaffaroni (US 3,948,254) and Lieb (US 3,089,815).
Regarding claim 19, while Cima substantially discloses the invention as claimed, it does not disclose wherein the first drug formulation comprises a high solubility drug and the second drug formulation comprises a low solubility drug.  
Cima discloses delivering different formulations at different rates (¶79).
Lieb discloses using both lidocaine hydrochloride (high solubility) and the base (low solubility) thereof as a formulation of materials to be delivered (Col.15 ll 41-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cima to use lidocaine base and lidocaine hydrochloride as taught by Lieb as part of delivering two drugs at different rates.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under Cima are moot as Cima was not applied previously. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783